 DECEMBER 12, INC1December 12, Inc. and Harold D. Alexander. Case31-CA-1266130 November 1984DECISION AND ORDERBY CHAIRMAN DOTSON AND MEMBERSZIMMERMAN AND DENNISOn 5 June 1984 Administrative Law Judge Rich-ard J. Boyce issued the attached decision. The Re-spondent filed exceptions and a supporting brief,and the General Counsel and the Charging, Partyfiled answering briefs.The National Labor Relations Board has 'delegat-ed its authority - in this proceeding to a, three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings;-' andconclusions and to adopt the recommended Order.ORDERThe National Labor Relations Board adopts therecommended Order of the administrative 'lawjudge and orders that the Respondent, December12, Inc., Beverly Hills, California, its officers,agents, successors, and assigns, shall take the actionset forth in the Order.' The Respondent has excepted to some of the judge's credibility find-ings The Board's established policy is not to overrule an administrativelaw Judge's credibility resolutions unless the clear preponderance of allthe relevant evidence convinces us that they are Incorrect Standard DryWall Products, 91 NLRB 544 (1950), enfd 188 F 2d 362 (3d Or 1951)We have carefully examined the record and find no basis for reversingthe findingsDECISIONSTATEMENT OF THE CASERICHARD J. BOYCE, Administrative Law Ridge. Thismatter was tried in Los Angeles, California, on July 6and 7, 1983. The charge was filed on December 1, 1982,by Harold D. Alexander, acting in his individual capac-ity (Alexander) The complaint issued on March 23,1983, and alleges that December 12, Inc.' (Respondent)violated Section 8(a)(1) of the National Labor RelationsAct (the Act) by discharging Alexander about October,1, 1982.2I The Company's name and the caption are as amended during thetrial2 Sec 8(a)(1) states that "It shall be an unfair labor practice for an em-ployer to interfere with, restrain, or coerce employees in the exerciseof the rights guaranteed in Section 7 " Sec 7 states in relevant part"Employees shall have the right to self-organization, to forth, Join, orassist labor organizations, to bargain collectively through representativesof their own choosing, and to engage in other concerted activities fcii- thepurpose of collective bargaining or other mutual aid or prOtectionFINDINGS OF FACTI JURISDICTIONRespondent, located in Beverly Hills, California, is thecorporate entity -formed around the vocalist DionneWarwick (Warwick). She is its president and boardchairperson Its annual revenues exceed $500,000, ofwhich over $50,000 derives from performances else-where rthan in California:-- ,Respondent is an .employer engaged in and affectingcommerce within the meaning of Section 2(2), (6), and(7) of the Act .-II. THE ALLEGED UNFAIR LABOR PRACTICEA. Facts•From January 1980 until discharged on September 30,1982, 'Alexander, a percussionist, Was one of six musi-cians providing instrumental accompaniment for War-wick: All six 'belonged to the American Federation ofMusicians, Local 47 (AF of M); and, in Alexander'swords, they looked to the AF of M "as the organizationwhich determine[d] the conditions and terms underwhich [they] work[ed]." Respondent, however, was notsignatory to a collective-bargaining agreement with theAF.of M at any relevant time.On September 29, 1982, Alexander returned to LosAngeles following a 49-day tour of Australia and theOrient' as part of the Warwick entourage.' On September30, Respondent's accountant, Michael Donner, informedhim by telephone' 'that Respondent was eliminating thepayment to each 'musician of $75 for every travel day onWhich there was no performance. The record indicatesthat such payments, designed to compensate the musi-cians for being precluded by travel from taking alterna-tive engagements,3 were not universal in the industry;and is inconclusAie whether AF of M standards mandat-ed them. Donner further told Alexander that those towhom this was unacceptable no longer would work forRespondent. The other musicians received a similar mes-sage froth -Donner 4Alexander responded to Donner that, while he wouldneed some time to decide if this was acceptable, hethought it "unfair and . . . outrageous to suggest cuts inpay" when he had yet to reCeive a raise in almost 3years- With Respondent and had "witnessed extremely ex-travagant spending of money by Ms. Warwick." Heelaborated that, on the just-concluded tour, Warwick hadpiirchased an $800 ring as a gift for a Hilton Hotels offi-cial, in Australia, had bought cognac in Baccarat crystalat $200 to' $300 per bottle, and had spent $800 to flyexcess baggage from Singapore to Bangkok Donner re-plied that' he had "been trying to tell [Warwick] to coolthe spending."Later on September 30, Warwick received word fromMarie Byars, Respondent's corporate secretary, that Al-3 Respondent's musicians did not work exclusively for Respondent4 Some, stopping over in Hawaii on their return from the tour, did notreceive word until later Donner was acting on instructions from War-wick, transmitted from Hawaii273 NLRB No. 1 2DECISIONS OF NATIONAL LABOR RELATIONS BOARDexander had told Donner he did not "wish to contributeto [Warwick's] extravagance" by taking a pay cut. War-wick then called Donner, who told her that Alexander"was irate" at the prospect of a pay cut, and had said hedid not "want to contribute to" her extravagance War-wick reacted: "Listen, if that's the way he feels about ityou can call him and tell him that he's part of my ex-travagance and'I no longer need his services."With that, Donner called Alexander again, telling himthat his "services were no longer needed" Alexander an-swered that he "did not accept being fired by"IDonner;that, if he "were indeed to be terminated," he wanted itin writing from Warwick.Warwick obliged with this letter, dated October 1:Harold:In lieu of the fact that you do not wish, to contrib-ute to my extravagances, the first cut in my, extrava-gances will be you.,Your services are no longer needed nor reqUired.SincerelyDecember 12, Inc/s/DWDionne WarwickAlexander had served as "contractor" for the ,musi-cians during -the tour to Australia and the Orient. Thatentailed, among other things, preparing and submittingstandard AF of M `:personal service" ,contracts on theirbehalf, which set forth their wage and fringe-benefit enti-tlements for specified radio and television appearances onthe tour, And seeing that the contracts were honored.5Alexander had been designated for this role, with theevident approval of the other musicians, by Respondent'smusical director, Robert (Joe) KloeSs.The tour was not without incident for Alexander, ascontractor. On August. 16, in anticipation of an appear-ance that day on the Don Lane television show in Mei-bourne,8 Warwick called a meeting of the band in herMelbourne hotel suite During the meeting, directingmost of her remarks to Alexander as "spokesman for thegroup," she asked that the musicians do her "a favor"and accept Australian scale, rather than the substantiallyhigher U.S. scale, for the appearance. Alexander an-swered that that would mean "go[ing] against our uniOn"and the contract he , had "filled out" concerning thatshowWarwick rejoined that they were in Australia, thatthey could not "get United States scale when [theywere] out of the country," and that all they would beable to get "is Australian tv scale." Alexander' repliedthat the AF of M was "aware of what [they] were-doing," inasmuch as he had "already filed" copies_ of thecontracts with it, and that he and the others consequent-5 These contracts. one of which is in evidence, were not between themusicians and Respondent, but rather between them and the producers.so called, of the performances The contract in evidence thus was be-tween the musicians, each of whom is named, and one 'Peter Gromotka,acting for the Sydney Hilton, a hotel, and concerns a 1-hour radio broad-cast on a program called "FM Radio Australia'6 Alexander testified that the Don Lane Show is a,"talk/variety showsimilar to the Johnny Carson show"ly "Could get fined" if they accepted less than the con:tracts called for Warwick, pointing a finger at Alexan-der, exclaimed that "the union stuff had to go" be-cause it was causing her too much "grief", that Alexan-der "had nerve" to protest Australian scale since she didnot even need a percussionist; and _that, if he did .not"drop" his insistence of AF of M scale, he could findhimself on a plane home•"the plane flies both ways"About ,then, Wade Short, the -bassist, interjected thatAlexander "was just doing what he had been asked todo" as contractor, and that they _"were subject to finesand suspensions . from the union if [they] didn'tcomply with [its] rules." Similarly, Steven Sullivan,' thekeyboard player, remarked. "All he's doing is' . _hisjob, that's all That's why he's' so adamant " Warwick re-plied, "Fine, that's why I'm talking to [Alexander]During the meeting, as Well, Warwick thanked -threeof the six, who had' indicated a willingness 4,3 acceptAustralian "scale, "for helping her out," observing- thatshe, "knew who her friends were" The meeting endedwithout -resolution otherwise. As Alexander _put it, it wasdecided to "do the show and continue the conversationat another time."A followup meeting was held the next day, August 17,in Warwick's hotel suite in Sydney. The atmosphere, "asrecalled by Short,. was "much more amicable" , than',inthe previous meeting _Warwick began by apolOgizing' toAlexander for her harsh words in Melbourne,- explainingthat she had not understood "the position" the musicians"were in" with the AF of M, and that she now realizedthat he was only doing what he "had to do, or had beenasked to do."7 Alexander expressed acceptance of theapology, and it was settled that the musicians•includingthose who had agreed to a lesser scale•would receiveAF of M scale for the entire tour, including the August'16 Don Lane' Show.The discussion then turned to a forthcoming ttipEurope. Warwick or Joe Grant, her personal manager,asked if there were some way "to get around" the AF ofM as concerns overseas work, such as not filing copies ofthe contracts Alexander and Kloess answered that this"would probably be impossible, because those televisionshows are monitored so Well." Grant asked that Alexan-der supply him with an AF of M wage schedule _for theEuropean tour; and the meeting ended, according toShort, with matters "up in the air" whether there would.be sufficient funding for that tour.8Further with regard to the apology, Warwick testified "I [had been]made aware of the fact that, not only could a fine be levied, but the guyscould be blackballed from the union They ,could. Just in, general, losetheir livelihoods8 The description of the Augiist 16 meeting derives from an amalgamof the unconflicting and credible testimony of Alexander, Short, and Sul-livan That concerning the August 17 meeting is based on their testimo-ny, plus that of Warwick Warwick testified variously that she could notrecall a Melbourne meeting, that, she could remember only one meeting,that she "thought both of the meetiligs were in Sydney", and that, ifthere were two meetings, both were in Sydney Alexander, Short. andSulltvan not only were eminently believable that there.,was an August 16meeting in Melbourne. but Warwick's testimony about the August ,17meeting, particularly with respect to her apology, would ,have made nosense had there not been a prior meeting DECEMBER 12, INC3Alexander provided Grant with the requested informa-tion `a few days later"Nothing of note occurred thereafter until September23, in Manila, when Warwick presented Alexander witha carved-wood hand depicting that gesture of contemptcommonly known as "the finger" A card accompanyingit, in Warwick's writing, stated.To HaroldLet your finger do the talking.From DionneWarwick testified that she "gave gifts to all of themembers of [her] group," and that she chose this for Al-exander "because it was apropos to" him. She elaboratedthat it was given "in jest," both Alexander and shehaVing "a warped sense of humor." She also explainedthat Alexander "received the finger because he alwaysgave [her] the finger."9Asked the reason for Alexander's discharge, Warwicktestified that "she had no more use for his expertise."She enlarged that -he "was a luxury"; that "the kind ofshow that [she does] does not .necessarily require a per-cussionist"; and that "percussionists are available" on anas-needed basis. She later testified that the remark report-edly made by Alexander to Donner about not wishing tocontribute to her extravagance was "typically Harold",that she "didn't need that around [her]†a negativity";that she does not "function well around negative action";and that, she consequently "felt that it was time to elimi-nate that."Regarding the timing of the discharge decision, War-wick initially testified that it was made while she "wasstill in Australia"†whether before or after the Don LaneShow she could not be sure†incidental to a telephoneconversation with- Donner in Los Angeles in which heimpressed upon her' "the kind's of dollars [she] wasspending" and that "the extravagance of the payroll .had gotten beyond control" She testified elsewhere thatthe decision was made October :1†the day she composedthe termination letter As earlier set forth, she instructedDonner on September 30 to tell Alexander he no. longerwould be neededWarwick averred that Alexander's stand in Australiaconcerning AF of M scale had "nothing whatsoever [todo] with [her] firing him." With respect to those encoun-ters, she testifiedI believe he was doing something he felt absolutelyright to do. Harold is a union person . . . [T]hatwas established inside the group when he firstjoined it . He was making me aware of the ac-tuality of it all. He was not going to perform underany other circumstances, -other than what the unionsaid he had to perform under That's what he, wasdoing.Asked by Respondent's counsel what other economieshad been effected in the fall of 1982, besides terminating9 Warwick testified that she meant this Itterally, i e, that Alexanderindeed had made the Physical gesture to her at times She was unable,however, to recall a specific InstanceAlexander and eliminating the $75 allowance for nonper-formance travel days, Warwick testified that she reducedthe salaries of Respondent's office staff, cut the amountsspent on herself "drastically," and discharged her full-time lighting technician, giving those duties to her road.manager. To counsel's question if there were any otherdischarges, she testified, "I can't think of anybody else."Then, led by counsel, she asserted that she also releasedher sound man and her wardrobe man; and later,_ ques-tioned by counsel for the General Counsel, she testifiedthat she let her makeup lady and her hair stylist go, aswell. Except for that of the lighting technician, Respond-ent did not supply precise dates or other details of theseseveral alleged dischargesRespondent has used percussionists from time to time,but not regularly, since Alexander's discharge Warwicktestified that he was hired specifically for an "Earth,Wind, and Fire" medley; and that, after the discharge,"we did not do that particular medley any longer."B. Conclusion and ReasonsIn Wright Line, 251 NLRB 1083, 1089 (1980), theBoard stated:[We] shall henceforth employ the following causa-tion test in all cases alleging violation of Section8(a)(3) or violations of Section 8(a)(1) turning Onemployer motivation First, we shall require that theGeneral Counsel Make a prima facie showing suffi-cient to support the inference that protected con-,duct was a "motivating factor" in the employer'sdecision. Once this is established, the burden willshift to the employer to demonstrate that the sameaction would have taken place even in the absenceof the protected conduct.' ‡It is concluded that the General Counsel has made therequisite prima facie showing Thus:(a)Alexander's insistence during the Melbourne andSydney meetings that AF of M scale be paid, asserted inhis role as contractor on behalf of the several musicians,was an.activity protected by the Act(b)Warwick resented that' activity mightily, as wit-nessed, by her remarks to Alexander On August 16 that"the union stuff . . had to go," that Alexander "hadnerve" to protest Australian scale since she did not evenneed a percussionist, 'and that he could find himself on aplane home if he did not "drop" his insistence on AF ofM scale(c)Despite Warwick's August 17 apology to Alexan-der, her resentment of his protected activity persisted, asis shown by her bestowal on him of the carved-wood"finger," together with the let-your-finger-do-the-talkingnote, more than a month after the Melbourne and1‡ This formulation received Supreme Court approval in NLRB vTransportation Management Corp. 462 U S 393 (1983)" That Alexander's activities occurred outside the United States didnot render them any less protected Cf American President Lines, 267NLRB 1198 (1983) DECISIONS OF NATIONAL LABOR RELATIONS BOARDSydney meetings and about a week before the dis-charge.'2(d)Resolution of the pay issue for purposes of the tourthen in progress did not remove Alexander as a likelyfuture irritant on the subject. In-the Sydney meeting, Re-spondent was still looking for ways "to get around" AFof -M scale on the coming European tour; and Warwick,aware that Alexander "was not going to perform underany other circumstances, other than what the union saidhe had' to perform under," doubtless viewed him as animpediment to that objective.'(e)Warwick_ admitted at one point that the dischargedecision was made while she "was still in Australia", andher additional testimony that she was not sure if it wasbefore or after the Don Lane Show indicates probablenexus between the decision and Alexander's protectedactivity on August 16 and 17As concerns Respondent's burden, -the discharge seem-ingly was triggered by, the report to- Warwick on Sep-tember 30 that Alexander had protested to Donner thathe did not want to "contribute to [her] extravagance"•aprotest that hardly can be said to have been protected, '3Then there was Warwick's testimony that the decisionwas prompted by Donner's call to her in, Australia that"the extravagance of the payroll . had gotten beyondcontrol"; and, elswhere, that Alexander was dischargedbecause she "felt that it was time.to eliminate" his "nega-tivity.'! -It is concluded, on consideration of these elements,that Respondent has failed to overcome the GeneralCounsel's prima facie showing that protected conductwas a motivating factor in the discharge; and, therefore,that the discharge did violate Section 8(a)(1) as alleged.The reasons for Respondent's failure are these:(a)Warwick's admission that the discharge decisionwas made in Australia reveals that the September 30report was seized on as a pretext; or, at the very least,would not have provoked the action without the impetusof the earlier, protected activity(b)Warwick's later testimony that the decision wasmade October 1, apart from the harm done generally toher credibility, undermined her assertion that the deci-sion was grounded on Donner's call to her in Australiaabout an untoward economic situation.(c)The economic defense suffered additional damagefrom the unconvincing character of Warwick's recital•in terms of both demeanor and testimonial content•about the several discharges and other steps supposedlyeffected in the name of frugality."(d)Finally, Warwick's testimony that Alexander wasdischarged because of his "negativity" further detractedfrom economics as the motivation That testimony cameacross, moreover, as an allusion to Alexander's protectedinsistence that AF of M standards be observed no lessthan to his comment about not wanting to contribute to12 Warwick's testimony that Alexander "received the finger becausehe always gave [her) the finger" belied her testimony, elsewhere, that shegave him the carving "in Jest"13 See Meyers Industries. 268 NLRB 493 (1984)14 Warwick is believed that the lighting - technician was dischargedHer testimony about other discharges, Alexander excluded, was vague,heavily dependent on leading, and thus unconvincingWarwick's extravagance Indeed, Warwick's depiction ofAlexander's comment about her extravagance as "typi=c†lly Harold" reveals that more was involved than thatone comment.'5CONCLUSION OF LAWBy discharging Alexander on September 30, 1982, asfound herein, Respondent violated Section 8(a)(1) of theAct.-On these findings of fact and conclusions of law andon the entire record, I issue the following recommend-ed"ORDERThe Respondent, December 12, Inc, Beverly Hills,California, its officers, agents, successors, and assigns,shall1 Cease and desist from(a)Discharging or otherwise discriminating againstemployees for insisting on behalf of themselves -and theircoworkers that Respondent observe pay scales and other'terms and conditions of employment in conformity withthe standards of the American Federation of Musicians.(b)In any like or related manner interfering Ninth', re-straining,' or coercing employees in the' exercise of therights gnarariteed them by Section 7 'of the Act'2. Take, the following affirmative action which isdeemed necessary to effectuate the policies of the Act(a)Offer to Harold D. Alexander immediate and fullreinstatement to his former job or, if that job no, longerexists, to a substantially equivalent job, without prejudice.to his seniority or any other rights or privileges, andmake him whole for any loss of earnings and other bene-fits suffered as a result of the unlawful discharge of.him,with interest on lost earnings 17(b)Expunge from its files any reference to -the dis-charge of Alexander which occurred September 30,1982, and notify him in writing that this has been doneand that 'evidence of that unlawful discharge will not beused as a basis for future personnel action against him.(c)Preserve and, on request, make available to theBoard or its agents for examination and copying, all pay-roll' records, social security payment records, timecards,'personnel records and reports, and all other records ne‡-essary to analyze the amount of backpay due under theterms of this Order.15 In Winn-Dixie Greenville, 157 NLRB 657, 662 (1966), the Boardfound a management reference to a dischargee's "negative attitude" to bean indirect reference to the dischargee's union activity In Virginia Metal-crafters. 158 NLRB 958, 962 (1966), the Board found a like correlationwith respect to a dischargee's supposed "bad attitude"16 All outstanding motions inconsistent with this recommended- Orderare denied If no exceptions are filed as provided by Sec 102 46 of theBoard's Rules and Regulations, the findings, conclusions, and recom-mended Order shall, as provided in Sec 102 48 of the Rules, be adoptedby the Board and all objections to them shall be deemed waived for allpurposes" Backpay is to be computed in accordance with F W WoolworthGo, 90. NLRB 289 (1950), with Interest to be computed as set forth inFlorida Steel Corp, 231 NLRB 651 (1977) See generally Isis PlumbingCo, 138 NLRB 716 (1962) DECEMBER -12, INC5(d)Post at its offices in Beverly Hills, California,copies of the attached notice marked "Appendix.""Copies of the notice, on forms provided by the RegionalDirector for Region 31, after being signed by the Re-spondent's authorized representative, shall be posted bythe Respondent immediately upon receipt and maintainedfor 60 consecutive days in conspicuous places includingall places where notices to employees are customarilyposted. Reasonable steps shall be taken by the Respond-ent to ensure that the notices are not altered, defaced, orcovered by any other material.(e)Notify the Regional Director in writing within 20days from the date of this Order what steps the Re-spondent has taken to comply.8 If this Order is enforced by a Judgment of a United States Court ofAppeals, the words in the notice reading "Posted by Order of the Na-tioilal Labor Relations Board" shall read "Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the Nation-al Labor Relations Board 'SAPPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has or:dered,us to post and abide by this notice.Section, 7, of the Act gives employees these rights.To organizeTo form, join, or assist any unionTo ,bargain collectively through representativesof their own choiceTo act together for other mutual aid or protec-tionTo choose not to engage in any of these protect-ed concerted activities.WE WILL NOT discharge or otherwise discriminateagainst employees for insisting on behalf of themselvesand their coworkers that we observe pay scales andother terms and conditions of employment in conformitywith the standards of the American Federation of Musi-cians.WE WILL NOT in any like or related manner interferewith, restrain, or coerce employees in the exercise of therights guaranteed them by Section 7 of the Act.WE WILL offer Harold D. Alexander immediate andfull reinstatement to his former job or, if that job nolonger exists, to a substantially equivalent job, withoutprejudice to his seniority or any other rights or privi-leges, and WE WILL make him whole for any loss ofearnings and other benefits suffered as a result of the un-lawful discharge of him, with interest on lost earnings.WE WILL expunge from our files any reference to thedischarge of Alexander which occurred September 30,1982, and WE WILL notify him in writing that this hasbeen done and that evidence of that unlawful dischargewill not be used as a basis for futute personnel actionagainst him.DECEMBER 12, INC.